Order filed, September 20, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00820-CV
                                    ____________

                                GREG YAKIM, Appellant

                                             V.

 BRISTOL RESIDENTIAL, L.P., RONALD L. LOZOFF, CHOICE CONDOMINIUMS
 GP, L.L.C, CHOICE CONDOMINIUMS VII, L.P., AND CONDO SMART REALTY,
                             L.L.C., Appellee


                         On Appeal from the 80th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-21175


                                          ORDER

       The reporter’s record in this case was due September 10, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Michelle Tucker, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                        PER CURIAM